To compel the vacation of an order quashing a capias.
Granted May 6, 1891.
The sole question was as to the sufficiency of the affidavit. It was made by the agent, an attorney in fact of plaintiffs, and stated that he had knowledge of the facts; made the affidavit in behalf of plaintiffs; that defendant with intention to cheat and defraud plaintiffs and fraudulently obtain goods from them, did fraudulently represent and pretend to said plaintiffs, and did state to said plaintiffs, in writing, that he did not owe to exceed $2,500; that believing, etc., plaintiffs were deceived and were induced by means, etc., to deliver goods amounting in value to the sum of $1,353; that defendant obtained said goods of the value, etc., with intention to cheat and defraud said plaintiffs; that in truth and fact, said defendant did owe to exceed $2,500, and did owe upwards of $5,500.